DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-5, 7-10, 12-13 and 15-23 are pending in this instant application per original claims filed on 06/08/2021 and followed by a preliminary amendment to claims filed on 06/08/2021 by Applicant, wherein Claims 1, 18 and 20 are three/3 independent claims reciting system, system and method claims with Claims 2-5/7-10/12-13/15-17, 19 and none dependent on said three independent claims respectively.  Said preliminary amendment of 06/08/2021 has amended original Claims 1, 4-5 & 7-8, and have added new system Claims 21-23 (depending from Claim 1 indirectly), while cancelling system Claims 6, 11 and 14.           
No IDS has been filed by the Applicant so far.         
This Office Action is a non-final rejection on merits in response to the preliminary amendment filed by the Applicant on 08 JUNE 2021 for its original application of the same date that is titled:       “Systems and Methods for Wireless Indirect Transactions”.     
Accordingly, pending Claims 1-5, 7-10, 12-13 and 15-23 are now being rejected herein.       

 Claim Objections 
Dependent Claims 1 & 12 are objected to because of the following informalities:  
Independent Claim 1, lines 9-10 recite “further comprises, and the detector is irremovably integrated into the buyer device;”, and it is not clear to Examiner as to what is meant by “further comprises,” without any punctuation mark (like colon) or some further explanation of what comprises further limitations??  Examiner requests clarification from the Applicant in this regard.          
Dependent Claim 12, line 1 preamble claims dependence from “claim 11” that is incorrect, because “claim 11” has been cancelled per the preliminary amendment of 06/08/2021 filed by the Applicant.  Examiner suggests deleting dependence in the preamble from “claim 11” and changing it appropriately.            
Appropriate correction is required.                   

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---          
Independent Claim 1, line 12 recites a limitation “a seller” that is unclear and/or 
indefinite.  There is sufficient antecedent basis for this limitation in the claim.   Examiner suggests changing said limitation to “the seller” (as has been recited in line 15, “the seller”) that gets its appropriate antecedent basis from lines 1-2 (“a seller”), or a similar modification of the Applicant’s own choice.          
Independent Claim 1, line 12 and line 13, each, recite a limitation “the signal” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the at least one signal” as has been recited in line 8 (that gets it appropriate antecedent basis from line 4 that recites “at least one signal”), or a similar modification of the Applicant’s own choice.           
Independent Claim 1, line 15 recites a limitation “the identifier” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “an identifier” that provides appropriate antecedent basis in Claim 15, or a similar modification of Applicant’s own choice.           
Claims 2-5, 7-10, 12-13 and 15-23, depending from independent Claim 1 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.         
Dependent Claim 10, line 3 recites a limitation “seller” that is unclear and/or indefinite.  There is sufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the seller” (as has been recited in Claim 10, line 2, “the seller”) that gets its appropriate antecedent basis from lines 1-2 of Claim 1 (“a seller”), or a similar modification of the Applicant’s own choice.         
Dependent Claim 13, line 2 recites a limitation “seller” that is unclear and/or indefinite.  There is sufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the seller” (as has been recited in Claim 10, line 2, “the seller”) that gets its appropriate antecedent basis from lines 1-2 of Claim 1 (“a seller”), or a similar modification of the Applicant’s own choice.         
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-5, 7-10, 12-13 and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 18 and 20 are independent system, system and method claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a system reciting a series of steps (as in a procedure/ method), which is a statutory category of invention (Step 1--YES).         

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of a system receiving an indirect transaction between a buyer and a seller that is comprised of:      at least one beacon configured to produce at least one signal and is configured to be removably couplable;    an object that is removably coupled to the beacon;    a buyer device configured to be capable of issuing (purchase == per Abstract) requests wherein the buyer device is not coupled to the at least one beacon, and comprising a detector, wherein the detector is configured to detect the at least one signal and further comprises and the detector is irremovably integrated into the buyer device;    and a server, wherein the server comprises an entry stored in a memory that associates the object with the signal and with a seller, and an entry stored in a memory that associates the signal with (purchasing == per Abstract) information associated with the object.  In other words, the claim describes a system of fundamental economic principle that is a system for receiving an indirect transaction between a buyer and a seller.  These limitations, as drafted, are similar to steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), but for the recitation of generic computer/s &/or computer component/s such as the buyer devices/ mobile phones/devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements that:    determine that the seller is associated with the object based on the identifier detected by the buyer device;  and provide the (purchasing == per Abstract) information associated with the object or a copy of the object to the buyer device.  These elements are considered extra-solution activities.  The buyer devices/ and/or mobile phones/devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data {determine that the seller is associated with the object based on the identifier detected by the buyer device;  and provide the (purchasing == per Abstract) information associated with the object or a copy of the object to the buyer device}.  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements {determine that the seller is associated with the object based on the identifier detected by the buyer device;  and provide the (purchasing == per Abstract) information associated with the object or a copy of the object to the buyer device} in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of {determine that the seller is associated with the object based on the identifier detected by the buyer device;  and provide the (purchasing == per Abstract) information associated with the object or a copy of the object to the buyer device}, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these mobile devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the Applicant’s own Specification states ---  {[0009] In effect, one feature of the system is that it can allow a merchant or seller to utilize their existing goods as an advertising means and even functionally as a store-front, wherein the goods themselves essentially advertise themselves by broadcasting their signal. The invention may also involve third parties who have purchased the items to tag85 them on their own, allowing them to sell their possession to buyers through the system.       [0010] In some embodiments the user device is a mobile phone, while in others it may be other electronic devices capable of presenting data to the user such as a computer terminal, laptop, or specialized device for the system.”}  --- indicates that the concept of using a user device that is a mobile device is conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent system Claim 18 and independent method Claim 20, which perform the steps similar to those of the independent system Claim 1.  Furthermore, the limitations of dependent system Claims 2-5, 7-10, 12-13 & 15-23, further narrow the independent system Claim 1 with additional steps and limitations (e.g., purchasing information, price, location, purchase request, beacon, etc.), and do not resolve issues raised in rejection of independent system Claim 1.  Similarly, dependent system Claim 19 also further narrows its independent Claim 18, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.             
Therefore, said Claims 1-5, 7-10, 12-13 and 15-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            


Separate 101 Rejection for Dependent Claim 10 --- 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claimed invention must fall into one of the four recognized statutory classes of invention, a process (or method), a machine (or system); an article of manufacture; or a composite of matter.  However, Claim 10 falls within two/2 of these recognized categories.  Examiner notes that since Claim 10’s preamble is drawn to a “system” and the body of Claim 10 is drawn to “methods”, and the Examiner suggests to the Applicant that, to overcome rejection under 35 USC 101, to amend this claim to delete “methods” from the body of this claim, or another relevant modification of the Applicant’s own choice.                  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-5, 7-10, 12-13 and 15-23 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 06/08/2021 are shown as underlined additions, and all deletions may not be shown.)           

Exemplary Analysis for Rejection of Claims 1-5/7-10/12-13/15-17/21-23 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over US Patent No. 8,909,551 issued to Pawlusiak et al. (hereinafter “Pawlusiak”) in view of Pub. No. US 2011/ 0249430 filed by Stamatatos et al. (hereinafter “Stamatatos”), and as described below for each claim/ limitation.             

Examiner notes that all claims have been copied as recited by the Applicant to 
keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (and are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Pawlusiak teaches ---          
1.  (Currently Amended)    A system for indirect transactions between a buyer and a 
seller, the system comprising:         
(see at least:   Pawlusiak Abstract & Summary in C2,~L40 to C5,~L9;  & C2,~L64 to C3,~L10 about {“In an indirect transaction, the applicant's application is submitted to the seller of the 
goods, product or services that the applicant chooses to purchase.  At this time, the seller is 
considered the creditor as he is the owner of the goods products or services that the applicant seeks to purchase.  Therefore the seller is entity that is taking the applicant's complete application.  The transaction may mature into an RSIC or a lease credit sale which the seller of the goods may choose to assign to an entity unrelated to the buyer/seller transaction distinct from the buy/sell transaction has been completed.  The applicant's information is submitted to the platform disclosed herein to generate a solution that may include at least one or more consideration criteria contained within that seller's profile. …”};  & C14,~L62 to C15,~L5 about {“In situations where the transaction is classified as an indirect transaction such as a credit sale, such classification can result in at least one command step that characterizes the seller/dealer as the creditor for purposes of the transaction.  The method or process disclosed herein includes additional steps such as processing applicant/buyer-relevant information against one or more seller-selected consideration criteria resident in or accessible to the processing software program and generating at least one output solution and based on the generated output solution, ultimately generating at least one applicant-related document.”};  which are the same as claimed limitations above)           


Pawlusiak teaches ---           
at least (one beacon configured to produce at least one signal) and is configured to (be removably couplable);         
(see at least:   Pawlusiak ibidem and citations listed above)       


Pawlusiak teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘one beacon configured to produce at least one signal’ and ‘be removably couplable’.  However, Stamatatos teaches them explicitly.        
(see at least:   Stamatatos Abstract and Summary of the Present Invention in paras [0006]-[0010];  and para [0082] about {“…… As described above, the beacons 1000, 1000', and 1000'' are able to send and receive power up and control signals in a wired and a wireless manner.  In some embodiments, the control signals include the different modes of operation of the safety beacon, such as on, off, steady illumination and flashing.  When coupled to a boat, the beacons 1000, 1000', and 1000'' may be used to indicate mechanical problems, that someone being towed has fallen, or to the presence of swimmers and divers, as described above.”};  & para [0085] about {“As shown in FIG. 14, the safety beacon 1100 is coupled to an additional object 1101.  In some embodiments, the safety beacon 1100 is removably coupled to the additional object 1101.  In some embodiments, by illuminating the safety beacon 1100, a user is able to mark and find the additional object. As described above, the safety beacon 1100 may be controlled to have a steady light or blink. …”};  & para [0087] about {“In some embodiments, when coupled to a fire hydrant 1101, the safety beacon 1100 is controlled using a computer program located within a fire truck.  In some embodiments, the safety beacon 1100 is controlled using a computer program located within a central dispatch office.  Alternatively, the safety beacon 1100 is controllable by one or more of a power switch, a remote control, and a program located on a hand held device.   When attached to the hydrant 1101, the beacon 1100 may be powered up and illuminated to flash in order to signal the location of the hydrant 1101.  When the beacon 1100 is powered up and illuminated it may easily be found during the daytime and during the nighttime, thus saving valuable time when responding to a call.”};  which together are the same as claimed limitations above to include ‘one beacon configured to produce at least one signal’ and ‘be removably couplable’)           
Examiner notes that the Applicant’s own Specification describes the buyer device as follows in para [0025] --- {“the buyer device comprising at least:  one or more media including 
one or more executable instructions;  a signal detection device;  at least one processor operatively connected to the one or more media, wherein the at least one processor is configured to execute the one or more executable instructions to perform operations including at least:     requesting information from a server over the information network based220 on the signal received from the at least one beacon;  receiving information related to an object in response to the request.”};  and that Stamatatos teachings reflect this.            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pawlusiak with the teachings of Stamatatos.  The motivation to combine these references would be to provide an integrated system for executing the approved loan by utilizing a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan application process (see C2,~L32-36 of Pawlusiak), and to provide a safety beacon that includes an arrangement of light emitting diodes (LEDs) controlled by a controller circuit and powered by a rechargeable battery source (see para [0006] of Stamatatos).          


Pawlusiak and Stamatatos teach ---         
an object that is removably coupled to the at least one beacon;         
(see at least:   Pawlusiak ibidem and citations listed above)          
(see at least:   Stamatatos and citations listed above to include paras [0082], [0085] & [0087])       


Pawlusiak and Stamatatos teach ---         
a buyer device configured to be capable of issuing requests wherein the buyer device is not coupled to the at least one beacon, and comprising a detector, wherein the detector is configured to detect the at least one signal and further comprises and the detector is irremovably integrated into the buyer device;            
(see at least:   Pawlusiak ibidem and citations listed above)       
(see at least:   Stamatatos and citations listed above to include paras [0082], [0085] & [0087];  & para [0039] about {“… When none of the safety beacons within the set are coupled to a power cable 66, the safety beacons within the set each draw power first from their own rechargeable battery and then from the rechargeable batteries of the other safety beacons within the set, until none of the rechargeable batteries have any power remaining. …”};  which together are the same as claimed limitations above to include ‘not coupled’)           


Pawlusiak and Stamatatos teach ---         
a server, wherein the server comprises an entry stored in a memory that associates the object with the signal and with a seller, and an entry stored in a memory that associates the signal with information associated with the object, and is configured to:   
determine that the seller is associated with the object based on the identifier detected by the buyer device;          
provide the information associated with the object or a copy of the object to the buyer device.         
(see at least:   Pawlusiak ibidem and citations listed above;  & C6,~L24-28 about {“The credit and loan transaction processing computer 212 may be a server having a processor, controller, a database or memory associated with the server, an input device, output device & display device.  Data relevant to the transaction may be stored in the database. …”};  which together are the same as claimed limitations above to include ‘a server’ and ‘a memory’)         
(see at least:   Stamatatos and citations listed above to include paras [0082], [0085] & [0087])       




Dependent Claims 2-5/7-8 are rejected under 35 USC 103 as unpatentable over Pawlusiak in view of Stamatatos as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2016/ 0012498 filed by Prasad, Chachi (hereinafter “Prasad”), and as described below for each claim/ limitation.             

With respect to Claim 2, Pawlusiak and Stamatatos teach ---          
2.   The system of claim 1, wherein the buyer device is (a mobile cell phone).     
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above)        

Pawlusiak and Stamatatos teach as disclosed above, but they may not explicitly disclose about ‘a mobile cell phone’.  However, Prasad teaches it explicitly.        
(see at least:   Prasad Abstract and Summary of the Invention in paras [0014]-[0047];  & para [0013] about {“… which enables a user to scan a product for a unique identifier with a personal mobile device such as a cell-phone and synchronize communications with OEM's regarding the status and/or validity of the item has not been previously identified.”};  & para [0037] about {“… the present invention includes embodiments directed to a user-friendly system and method for identifying & verifying the genuineness of consumer goods & for communicating about said goods on social media and networking websites on the Internet using a hand-held smart phone or other mobile device, equipped with application software …”};  which together are the same as claimed limitations above to include ‘a mobile cell phone’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pawlusiak and Stamatatos with the teachings of Prasad.  The motivation to combine these references would be to provide an integrated system for executing the approved loan by utilizing a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan application process (see C2,~L32-36 of Pawlusiak), and to provide a safety beacon that includes an arrangement of light emitting diodes (LEDs) controlled by a controller circuit and powered by a rechargeable battery source (see para [0006] of Stamatatos), and to provide a synchronization system for product identification for consumers to properly identify their product of interest and share information with other consumers (see para [0013] of Prasad).               



With respect to Claim 3, Pawlusiak, Stamatatos and Prasad teach ---          
3.   The system of claim 1, wherein the at least one beacon is an RFID chip.  
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above)        
(see at least:   Prasad and citations listed above;  & para [0015] about {“…… the information received from a form a Unique Identifier source which may include RFID with the barcode chips of both iPhone and android can utilize it for example and connecting, detecting and communicating via one or a combination thereof:  1. Bluetooth; 2. BLE the Bluetooth low energy; 3. Wi-Fi; 4. RFID; 5. Barcode; 6. New sensor devices; 7. Satellites (GPS); 8. NFC; 9. Beacons; …”};  & para [0016] cited below;  which together are the same as claimed limitations above to include ‘at least one beacon is an RFID chip’)           



With respect to Claim 4, Pawlusiak, Stamatatos and Prasad teach ---          
4.   The system of claim [3, wherein the signal is an RFID signal.     
(see at least:   Pawlusiak ibidem and citations listed above)          
(see at least:   Stamatatos and citations listed above)         
(see at least:   Prasad and citations listed above;  & para [0016] about {“Further embodiments include the ability for a user’s clothes and products to transmit signals to the users device, beacons, or to other individuals utilizing RFID, BLE, GPS, NFC or other chip type and  information transmission technology.  Further embodiments may include chips that enable the user to listen to music, watch videos, movies or ads either from iCloud or the chip itself. …”};  & para [0097] about {“The unique identifiers associated with the apps may include any one or a combination of Bluetooth, BLE, RFID, NFC or BARCODE technologies and the ability to detect, read or receive signals from any of the listed identifier means.”};  which together are the same as claimed limitations above to include ‘signal is an RFID signal’)         




With respect to Claim 5, Pawlusiak, Stamatatos and Prasad teach ---          
5r5007252 vi / 73650-04.  (Currently Amended)   The system of claim [4, wherein the purchasing information comprises a price and a mechanism purchase 
(see at least:   Pawlusiak ibidem and citations listed above;  & C11,~L61 to C12,~L4 about {“….  Examples of predetermined information include collateral information along with selling price of the associated article, down payment amount, tax rate (sales and use tax up front or included in monthly payments if a lease is being purchased), other related fees, or the like.”}; which together are the same as claimed limitations above to include ‘a price’ and ‘a mechanism to purchase’)     
(see at least:   Stamatatos and citations listed above)         
(see at least:   Prasad and citations listed above;  & para [0014] about {“… Some of the information relevant is the source of the good, the style of the good, the model, as well as where to purchase and pricing information as well as promotional opportunities related to the consumer good.”};  & para [0142] about {“…… and to indicate where the item was purchased, what season's item is shown in the photo, and the retail price paid by the user. …”};  & para [0163] about {“Another embodiment of the disclosure relates to the data analytic capabilities of quantitatively and qualitatively aggregating the data related to purchases, people demographics, buying habits, manufacturer's success related to pricing advertising, promotions and coupons and a variety of other general consumer and individual member based purchasing habits and decision making factors. …”};  which together are the same as claimed limitations above to include ‘a price’ and a mechanism to purchase’)            



With respect to Claim 7, Pawlusiak, Stamatatos and Prasad teach ---          
7.   The system of claim [4, wherein the purchasing information comprises a price and a location where the object can be purchased.         
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above)          
(see at least:   Prasad and citations listed above;  & para [0160] about {“… the store & location where the product was purchased, …”};  & para [0162] about {“…… the manufacturer or administrator can generate and prepare reports regarding product and consumer base data, such as location, date of purchase, names of shops and businesses where a particular product is sold, … For example, the manufacturer or administrator can generate graphs showing (1) product sales & dates of purchase; (2) product sales & location; (3) product sales in a particular location & the date of purchase; (4) product sales at a particular store or authorized retail establishment and the date of purchase; and (5) product sales in a particular store or authorized retail establishment and  the specific type of OEM product. …”};  & para [0320] about {“Since data such as location, date of purchase, shop name etc., are stored, the corresponding data can be used for generating graphs.”};  which together are the same as claimed limitations above to include ‘a price’ and ‘a location’)            



With respect to Claim 8, Pawlusiak, Stamatatos and Prasad teach ---          
8.   The system of claim [5, wherein the server is further configured to receive and 
process a purchase request from the buyer device.            
(see at least:   Pawlusiak ibidem and citations listed above;  & C5,~L32-52 about {“An example of a reason is the purchase of a product. The product could be a vehicle, or real property, or consumer good or the like. …… The buyer/applicant's computer may be any type of computer device, such as a desktop, laptop, net book, smart phone, personal computer or the like. …”};  which together are the same as claimed limitations above to include ‘a purchase request (from the buyer device)’)          
(see at least:   Stamatatos and citations listed above)        
(see at least:   Prasad and citations listed above;  & para [0013] about {“… that is capable of use by an individual consumer to identify prospective purchases in detail in a synchronistic way which enables a user to scan a product for a unique identifier with a personal mobile device such as a cell-phone …”};  which together are the same as claimed limitations above to include ‘a purchase request (from the buyer device)’)          




Dependent Claims 9-10/12-13/15-17/21-22 are rejected under 35 USC 103 as unpatentable over Pawlusiak in view of Stamatatos as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 9, Pawlusiak and Stamatatos teach ---          
9.   The system of claim 8, wherein the server is further configured to provide the purchase request from the buyer device to the seller, and provide the seller with the option to accept or decline the purchase.           
(see at least:   Pawlusiak ibidem and citations listed above;  & C5,~L32-52 about {“An example of a reason is the purchase of a product. The product could be a vehicle, or real property, or consumer good or the like. …… The buyer/applicant's computer may be any type of computer device, such as a desktop, laptop, net book, smart phone, personal computer or the like. …”};  & at least C5,~L53-61 for seller 204 of a good or service;  & at least C5,~L63 to C6,~L3 for seller computer 206;  which together are the same as claimed limitations above to include ‘a purchase request from the buyer device to the seller’)          
(see at least:   Stamatatos and citations listed above)        



With respect to Claim 10, Pawlusiak and Stamatatos teach ---          
10.   The system of claim 9, wherein the server is further configured to provide methods for the seller to provide the object or a copy of the object to the buyer to be selected by the buyer or seller.           
(see at least:   Pawlusiak ibidem and citations listed above for Claim 9 rejection;  & C6,~L4-11 about {“The input device 216 may be any type of data input device such as a keyboard, mouse, voice recognition device, optical device or the like.  An example of an optical device is a scanner that optically reads an image and converts the image into digital or electrical content.  Similarly, the input device may a bar code reader that reads a magnetic strip and converts the information into electrical content.”};  which together are the same as claimed limitations above to include ‘provide a copy (of the object to the buyer)’)         
(see at least:   Stamatatos and citations listed above)        



With respect to Claim 12, Pawlusiak and Stamatatos teach ---          
12.   The system of claim 11, wherein the server is further configured to arrange for delivery of a copy of the object to the buyer if the seller accepts the purchase of the object or a copy of the object.           
(see at least:   Pawlusiak ibidem and citations listed above for Claim 11 rejection; & C7,~L47-65 about {“… Should a seller desire to sell all or a portion of his existing portfolio, the seller need only to choose the date range of the portfolio and click "offer for sale". The deals may be offered for bid by an investor/assignee pool with the seller's consent.  The seller can have the opportunity to choose the best bid.  Advantageously, the sales process is reduced as the due diligence is already done.  Once the new investor purchases the portfolio and the seller has been funded, titles to the new entity are automatically transferred, where applicable.  This could be done with product servicing released or retained.”};  & C8,~L54-59 about {“The method may be utilized with any type of transaction.  In a non-limiting example to be described, the transaction is a loan for the sale and purchase of a vehicle.  In such an example, the applicant 202 is a vehicle buyer and the seller 204 is an automotive dealer.  However, the method is applicable to any transaction for value.”};  & seller 204;  which together are the same as claimed limitations above to include ‘the seller accepts the purchase of the object or a copy of the object’)      
(see at least:   Stamatatos and citations listed above)          



With respect to Claim 13, Pawlusiak and Stamatatos teach ---          
13.   The system of claim 1, wherein the object is coupled to the at least one beacon by a seller that owns the original object.          
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above to include paras [0082], [0085] & [0087] cited for beacon/s above in Claim 1 rejection)           



With respect to Claim 15, Pawlusiak and Stamatatos teach ---          
15.   The system of claim 1, wherein the identifier is specific to a third-party seller, the object, or the manufacturer.            
(see at least:   Pawlusiak ibidem and citations listed above for Claim 12 rejection)         
(see at least:   Stamatatos and citations listed above)        



With respect to Claim 16, Pawlusiak and Stamatatos teach ---          
16.   The system of claim 1, wherein the beacon is affixed to a functional component of 
the object.                  
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above to include paras [0082], [0085] & [0087] cited for beacon/s above in Claim 1 rejection; & para [0065] about {“As further described above, the housing 511 of the safety beacon 500 is able to comprise different shapes according to the desired use of the safety beacon 500.  For example, in some embodiments, the safety beacon 500 is in the shape of a ladybug.  Additionally, as shown in FIG. 11A, the attachment means of the safety beacon is a clip 550. …… Additionally, as will be apparent to someone of ordinary skill in the art, the safety beacon 500 is able to be attached to other objects as desired by a user.”}; which together are the same as claimed limitations above to include ‘affixed to a functional component’)             



With respect to Claim 17, Pawlusiak and Stamatatos teach ---          
17.   The system of claim 1, wherein the beacon is integrated into an existing power supply of the object.              
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above to include paras [0082], [0085] & [0087] cited for beacon/s above in Claim 1 rejection;  & para [0085] about {“As shown in FIG. 14, the safety beacon 1100 is coupled to an additional object 1101. …… In this manner, the safety beacon 1100 is easily separated and picked out from the surrounding scenery when the beacon 1100 is powered up and activated.  In some embodiments, the safety beacon 1100 is powered on and controlled by one or more of the power switch, a remote control, and an application located on a computing device, as describe above.”};  which together are the same as claimed limitations above to include ‘an existing power supply’)          



With respect to Claim 21, Pawlusiak and Stamatatos teach ---          
21.  (NEW)   The system of claim 4, wherein the at least one beacon produces the at least one signal on a periodic basis.         
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above to include paras [0082], [0085] & [0087] cited for beacon/s above in Claim 1 rejection;  & para [0031] about {“The safety beacon includes a wireless receiver for receiving control signals from the remote control device.  In an alternate embodiment, the safety beacon includes a wireless transceiver not only for receiving control signals from the remote control device, but also for wirelessly sending and receiving control signals to and from other safety beacons.  In this alternate embodiment, the safety beacons wirelessly pass control signals in order to provide sequential flashing illumination up and down the set of safety beacons, without the need for connecting cables.”};  & para [0090] about {“In use, the one or more safety beacons 1100, 1100', and 1100'' may be used to mark and find an object or event.  For example, the one or more safety beacons 1100, 1100', and 1100'' may be used to help firemen quickly and easily find a closest fire hydrant.  Or, the one or more safety beacons 1100, 1100', and 1100'' may be used to help paramedics and police officers quickly and easily locate an accident scene.”};  which together are the same as claimed limitations above to include ‘signal on a periodic basis’)           



With respect to Claim 22, Pawlusiak and Stamatatos teach ---          
22.  (NEW)   The system of claim 21, wherein the detector is further configured to detect the at least one signal when a specific software application is opened.           
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above;  & para [0064] about {“… For example, in some embodiments, multiple beacons are able to transmit steady illumination or flashing control signals in order to signal that it is time to leave the classroom or field trip area.  In some embodiments, an application located on a computing device is used to send the signal that it is time to leave.  In some of these embodiments, the application is used to signal a first beacon to power up and illuminate. …… Alternatively, the application is used to power up and illuminate all the beacons simultaneously to announce that it is time to leave.  In further embodiments, the application is used to generate an audible indication that it is time to leave.”};  & para [0074] about {“...... In alternative embodiments, the one or more safety beacons 800 and 800' are controlled by a power switch, a remote control or an application located on a computing device, as described above.”};  which together are the same as claimed limitations above)            




Dependent Claim 23 is rejected under 35 USC 103 as unpatentable over Pawlusiak in view of Stamatatos as applied to the rejection of Claims 1/9-10/12-13/15-17/21-22 above, and further in view of Pub. No. US 2015/ 0262286 filed by Cypher et al. (hereinafter “Cypher”), and as described below for each claim/ limitation.             

With respect to Claim 23, Pawlusiak and Stamatatos teach ---          
23.  (NEW)   The system of claim 21, wherein the detector is further configured to 
(passively detect) the at least one signal and notify a user of the buyer device upon detection.           
(see at least:   Pawlusiak ibidem and citations listed above)         
(see at least:   Stamatatos and citations listed above)        

Pawlusiak and Stamatatos teach as disclosed above, but they may not explicitly disclose about ‘passively detect’.  However, Cypher teaches it explicitly.        
(see at least:   Cypher Abstract;  & para [0077] about {“… the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof.”};  
& para [0087] about {“… The motion sensor 808 is a device that is configured to detect moving objects such as people.  Accordingly, the motion sensor 808 may employ a number of sensor technologies such as passive infrared (PIR), microwave, ultrasonic, or tomographic motion sensor, for example.  In some embodiments, the motion sensor 808 may work in conjunction with the camera 804 to detect moving objects.”};  which together are the same as claimed limitations above to include ‘passively detect’)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Pawlusiak and Stamatatos with the teachings of Cypher.  The motivation to combine these references would be to provide an integrated system for executing the approved loan by utilizing a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan application process (see C2,~L32-36 of Pawlusiak), and to provide a safety beacon that includes an arrangement of light emitting diodes (LEDs) controlled by a controller circuit and powered by a rechargeable battery source (see para [0006] of Stamatatos), and to provide an interactive in-store retail shopping experience (see para [0027] of Cypher).               




With respect to Claims 18-19, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-5/7-10/12-13/15-17/21-23 as described above using cited references of Pawlusiak, Stamatatos, Prasad and Cypher, because the limitations of these system Claims 18-19 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-5/7-10/12-13/15-17/21-23 as described above.                      

With respect to Claim 20, the limitations of this method claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-5/7-10/12-13/15-17/21-23 as described above using cited references of Pawlusiak,  Stamatatos, Prasad and Cypher, because the limitations of this method Claim 20 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-5/7-10/12-13/15-17/21-23 as described above.             

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691